DETAILED ACTION
This is in response to the amendment filed on 12/29/20 in which Claim 41 was added, Claims 21-41 are presented.

Terminal Disclaimer
The terminal disclaimer filed on 12/29/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No. 9,501,913, 9,858,778 and 10,297,139 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-41 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Cregger et al (Cregger; US 6,384,711) discloses a programmable security system for protecting merchandise (Abstract, Figs. 1A, 2, 3, 5-7;  vending machine 1303 (Fig. 13; Col. 1, lines 10-11; Col. 8, line 24) comprising: a programmable key (100 of Fig 1A) having a memory (EEPROM 502 of Fig 5) for storing a security code (station 302 programs the key 100 with the security code-note key receptacle 304 in Fig. 3, and Col. 2, lines 49-53; Col 3 Lines 49-50) and a power source (504 of Fig 5), wherein the programmable key comprises a housing (104 of Fig 1A) enclosing the memory and the power source (see Fig 5), and a security device (“electronic lock mechanism” (e.g., housing 201 and electronic circuitry 208)—Abstract, Figs. 2, 6) having a memory (EEPROM 602, Fig. 6) for storing the security code (Col 5 lines 9-10 ID code stored in memory 602); wherein the programmable key is configured to communicate with the security device (Col 4 Lines 55-60; 802 of Fig 8) and to transfer power from the power source to the security device by supplying electrical current in the security device (Col. 4, lines 12-14: lock mechanism of Fig. 2, e.g. the above-mentioned lock circuitry 208, contains no power supply itself but is completely powered by the power source 504 of the electronic key 100), wherein the security device is configured to be operated using power transferred (Col. 4, lines 12-14) from the programmable key to the security device when the security code stored in the memory of the security device matches the security code stored in the memory of the programmable key (Col. 5, lines 5-10 and step 804 in Fig. 8).
Burnett et al. (Burnett; US 2009/0012372) discloses an external sensing unit for providing power to a sensor before reading measured properties.  Burnett discloses a control button for wirelessly inducing power from a power source to a device ([0117], Fig 9 transmitter wand 36 is easy to use and provides inductive power to the sensor 32 with the push of a button).
While Cregger and Burnett disclose systems for transferring power and data between devices, the prior art of record fails to teach or render obvious, alone or in combination, the unique system of a port for receiving an end of a programmable key, the end of the programmable key comprising an inductive coil for inducing a magnetic field and the port comprising an inductive coil for inducing an electrical current from the magnetic field; wherein the programmable key is configured to wirelessly communicate with the security device when the end is inserted in the port in response to actuation of the control button and to wirelessly transfer power and to operate when security codes match; and a programmable key with a ferrite .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MARK S RUSHING/Primary Examiner, Art Unit 2685